DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16, 25 and 26 have been considered but are moot because the new ground of rejection over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099.  Di Caprio et al. discloses a catheter having an elongate member and a push member, the push member having a lower profile than the elongate member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099.
Regarding claims 1, 3, 11, 12 and 27, Di Caprio et al. discloses a catheter (figure 3A) comprising: an elongate body 14 comprising: a proximal portion 18 including a proximal end 44 of the elongate body (figure 3A); and a distal tip portion 42 (figure 3A), wherein the distal tip portion comprises: at least one marker band 24, each marker band of the at least one marker band extending from a respective marker band proximal end to a respective marker band distal end (each side of marker 24, figure 3A); and wherein the elongate body 14 defines at least one lumen extending from adjacent to or at the proximal end of the elongate body to adjacent to or at the distal tip (figure 3A, through shaft 14); and an elongate push member 16, wherein the elongate push member is mechanically coupled to the proximal end of the elongate body (coupled in transition zone 40, figure 3A, paragraph 0089), and wherein the elongate push member 16 has a lower profile than the elongate body 14 (figure 3A) wherein a portion of the elongate push member is located between an inner and outer portion of the elongate member (figure 3A, positioned within a transition area 40).
Di Caprio et al. fails to disclose wherein the distal tip portion comprises: an inner liner, the at least one marker band 24 circumferentially surrounding the inner liner, an outer jacket circumferentially surrounding a first portion of the inner liner and ending proximal of a proximal-most marker band proximal end; and a tip outer jacket circumferentially surrounding a second portion of the inner liner and the at least one marker band, including proximal and distal ends of the at least one marker band, wherein the tip outer jacket extends distally past a distal-most marker band distal end to a distal tip of the elongate body and extends proximal to the proximal-most marker band proximal end, wherein a proximal end of the tip outer jacket is laterally adjacent to a distal end of the outer jacket, or a reinforcement member circumferentially surrounding the inner liner.
Samson teaches a catheter 100 comprising: an elongate body comprising: a proximal portion 106 including a proximal end of the elongate body (figure 1); and a distal tip portion (102, figure 1; shown as 200, figure 2), wherein the distal tip portion comprises: an inner liner 206; at least one marker band 212 circumferentially surrounding the inner liner (figure 2), each marker band of the at least one marker band  extending from a respective marker band proximal end to a respective marker band distal end (marker band 212 is being considered the at least one marker band, and each side end of the band is the proximal or distal end, respectively; figure 2); an outer jacket 208 circumferentially surrounding a first portion of the inner liner 206 and ending proximal of a proximal-most marker band proximal end (only considering one marker band, 212, which is therefore being interpreted as both the proximal and distal most marker band, outer jacket 208 extends proximally of the marker band, figure 2); and a tip outer jacket circumferentially surrounding a second portion of the inner liner and the at least one marker band (outer jacket 208 portion at the tip is being considered the tip outer jacket, which surrounds the second distal portion of the inner liner, see figure 2) including proximal and distal ends of the at least one marker band (figure 2, surrounds marker 212), wherein the tip outer jacket extends distally past a distal-most marker band distal end to a distal tip of the elongate body (figure 2) and extends proximal to the proximal-most marker band proximal end (only considering one marker band, 212, therefore, the tip outer jacket is surrounding the marker on both the proximal and distal ends, figure 2; Examiner notes that although there is another marker band 210, it is not being considered as part of the “at least one” because only one marker is required by the claim language), wherein a proximal end of the tip outer jacket is laterally adjacent to a distal end of the outer jacket (outer jacket and tip outer jacket are formed from the same piece, and are therefore aligned laterally along the outside of the device, figure 2), and wherein the elongate body defines at least one lumen extending from adjacent to or at the proximal end of the elongate body to adjacent to or at the distal tip (see figure 2); wherein the inner liner extends to the distal tip of the elongate body (figure 2), a reinforcement member 214 circumferentially surrounding the inner liner, wherein the reinforcement member does not extend distally part the distal-most marker band 212 distal end (figure 2) and a distal end of the reinforcement member overlaps the at least one marker band (figure 2, distal end of 214 overlaps marker 212).  Examiner notes that the elongate push member is positioned between an inner and outer portion of the elongate member (figure 3A, positioned within a transition area 40).  In combination with Samson, which comprises the inner liner and outer jacket, the elongate member may be configured to be positioned in a similar manner as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art to modify DiCaprio et al. with an elongate member having an inner liner, an outer jacket surrounding the inner liner, and marker bands configured as claimed and as taught by Samson, in order to provide enhanced flexibility or desired stiffness, add lubricious surfaces, and allow for trackability (column 5, line 52- column 6, line 32).  

Claims 4 and 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099, as discussed above, and further in view of DeMello et al. US 4863442.
Regarding claims 4 and 8-10, Di Caprio et al. and Samson discloses a catheter essentially as claimed as discussed above including the inner liner distal to the distal most marker band (Samson, figure 2), but fails to disclose wherein the inner liner ends distal to the distal-most marker band distal end and proximal to the tip, the proximal end of the tip outer jacket laterally abuts the distal end of the outer jacket, is bonded to the distal end of the outer jacket, or the tip outer jacket exhibiting a lower durometer than the outer jacket.
DeMello et al. teaches a catheter in the same field of endeavor, the catheter having an inner liner 17 ending proximal to the tip (figure 1), the proximal end of the tip outer jacket 12 laterally abuts the distal end of the outer jacket 18, is bonded to the distal end of the outer jacket (Col. 5, lines 30-53, tip outer jacket 12/40 is heated to bond to outer jacket distal end 34), or the tip outer jacket exhibiting a lower durometer than the outer jacket 18 (outer jacket 18 has 55D durometer, tip outer jacket 12 85A durometer which is lower than the outer jacket) to provide a catheter multiple adjacent outer jacket materials having the desired stiffness or other characteristics while allowing for a softer catheter tip to reduce the trauma to the tissue (column 3, line 64-column 4, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Di Caprio et al. and Samson with an outer jacket and tip outer jacket abutting or being bonded while providing them with different materials, as taught by DeMello et al., to allow for a catheter having the desired stiffness characteristics while in addition a softer tip to reduce vascular trauma.
Claims 5-7, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099.
Regarding claims 5-7, Di Caprio et al. and Samson discloses a tip outer jacket extending distal of the distal most marker 212 (Samson, figure 2), the tip outer jacket extending proximal of the proximal most marker 212 (Samson, figure 2), and the marker band defining a length between the proximal end distal end (band will inherently have a length).  Samson discloses the length of the distal section being about 2.5-30 cm providing dimensions suitable for the claimed ranges, but fails to explicitly disclose the tip outer jacket extending between about 1.5mm and about 3.0 mm distal of the distal most marker, the tip outer jacket extending between about 1.5mm and about 3.0 mm proximal of the proximal most marker 212, or the length of the marker being between about .5mm and about 1.2mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 25 and 26, Di Caprio et al. and Samson discloses the catheter essentially as claimed, but fails to disclose the reinforcement member ending proximally of the marker band proximal end, or the marker band circumferentially surrounding the reinforcement member.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the marker bands more distally, or around the inner liner, or reinforcement member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The marker bands would function in the same manner regardless of which layer they were placed around or within the device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099 as discussed above, and further in view of Saitou et al. US 2002/0022825.
Regarding claim 13, DiCaprio et al. and Samson disclose the catheter essentially as claimed as discussed above, including a uniformly braided reinforcement member (Samson, reinforcement braid 214), but does not disclose the reinforcement member is a coil or the coil has two different pitches.
Saitou teaches a catheter having a proximal end and a distal tip end (figure 2) a reinforcement member (3; Para. [0022], lines 1-3, coil has reinforcing effect) comprises a coil (Para. [0022], line 2, 3 is a coil), wherein coil defines a first pitch in a proximal portion (Fig. 2, section 5 is the proximal portion; Para. [0022], lines 6-8, has a first pitch that is longer), wherein the coil defines a second pitch in a distal tip portion (Fig. 2, section 4 is at distal tip; Para. [0022], lines 8-11, has a second pitch that is shorter), and wherein the second pitch is greater than the first pitch (Para. [0022], lines 6-11], second pitch is tighter therefore greater than longer pitch of first pitch).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiCaprio et al. and Samson with a reinforcement to be a coil with a second pitch greater than a first pitch, as taught by Saitou, in order to allow for varied rigidity of the reinforcement member over the catheter from a proximal portion to a distal tip (Para. [0022], lines 11-13).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099 as discussed above, and further in view of Cottone US 2016/0121080.
Regarding claim 14, Di Caprio et al. and Samson discloses the invention including an outer jacket and a tip outer jacket, essentially as claimed as discussed above, but does not disclose the outer jacket and tip outer jacket comprising a hydrophilic coating.
Cottone, in the same art of catheter tips, teaches a hydrophilic coating on the exterior of the catheter (Para. [0110], lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer jacket and tip outer Di Caprio et al. and Samson to include a hydrophilic coating as taught by Cottone in order to allow the catheter to have increased lubricity when advancing the catheter through vascular anatomy (Para. [0110], lines 3-6).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099 as discussed above, and further in view of DeMello et al. US 4863442 and Pepin US 6,652,507.
Regarding claim 15, Di Caprio et al. and Samson discloses the claimed invention as noted above including an outer jacket but does not disclose the outer jacket and the tip outer jacket are each made of different polyether block amides.  
DeMello et al. teaches a catheter including a polyurethane outer jacket with one hardness and a polyurethane tip outer jacket with a different hardness or durometer to provide a soft tip catheter to reduce frequency of vascular complications (column 3, line 64-column 4, line 3).  
DeMello et al. does not disclose the outer jacket and the tip outer jacket are made of different polyether block amides. 
Pepin, in the same art of catheter tips, teaches an outer jacket (30) comprises a first poly(ether-block- amide) (Col. 2, lines 22-25, polyether block amide with hardness of 63D), and wherein a tip outer jacket (20) comprises a second, different poly(ether-block- amide) (Col. 3, lines 30-33, polyether block amide with hardness of 47D, therefore different than polyether block amide of outer jacket) for providing the same function of the outer jacket and tip outer jacket having different hardness.  Because these two structures were art-recognized equivalents at the time of the filing of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the polyurethanes of DeMello et al. for the polyether block amides taught by Pepin. The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, providing the outer jacket and tip outer jacket with different hardness.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Caprio et al. and Samson with an outer jacket and tip outer jacket comprising a first and second different poly(ether-block-amide), as taught by DeMello et al. and Pepin, to provide a soft tip catheter to reduce frequency of vascular complications.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. US 2014/0276618 in view of Samson US 6090099 as discussed above, and further in view of DeMello et al. US 4863442 in view of Pepin US 6,652,507 and in view of Ju US 5,403,292.
Regarding claim 16, Di Caprio et al. and Samson discloses the invention essentially as claimed as discussed above, but fails to disclose the outer jacket comprising a mixture of a first poly(ether-block-amide) and a second poly(ether-block-amide), and wherein the tip outer jacket comprises a third, different poly(ether-block-amide).
DeMello et al. teaches a catheter including polyurethane outer jacket with one hardness and a polyurethane tip outer jacket with a different hardness or durometer to provide a soft tip catheter to reduce frequency of vascular complications (column 3, line 64-column 4, line 3), but does not disclose the outer jacket comprising a first and second poly(ether-block-amide) and the tip outer jacket made of different poly(ether-block-amide).
Pepin, in the same art of catheter tips, teaches an outer jacket (30) comprises a first poly(ether-block- amide) (Col. 2, lines 22-25, polyether block amide with hardness of 63D), and wherein a tip outer jacket (20) comprises a second, different poly(ether-block- amide) (Col. 3, lines 30-33, polyether block amide with hardness of 47D, therefore different than polyether block amide of outer jacket) for providing the same function of the outer jacket and tip outer jacket having different hardness.  Because these two structures were art-recognized equivalents at the time of the filing of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the polyurethanes of DeMello et al. for the polyether block amides taught by Pepin. The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, providing the outer jacket and tip outer jacket with different hardness.
Additionally, modified DeMello et al. discloses the invention essentially as claimed as discussed above, including an outer jacket of one polyether block amide and a tip outer jacket of a different polyether block amide.  However, modified DeMello et al. does not disclose that the first polyether block amide of the outer jacket is made of a mixture of a first and a second polyether block amide.
Ju, in the same art of catheter tips, teaches an outer jacket that is made of a mixture of a first and a second polyether block amide to allow the blend of polyether block amides to create an outer jacket with a unique hardness appropriate for a soft, atraumatic tip (Col. 4, lines 61-68, Col. 5, lines 1-9, outer jacket is made of 48.6% 25D PEBA and 32.4% 40D PEBA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer jacket material of Di Caprio et al. and Samson, with a first and second poly(ether-block-amide), as taught by DeMello et al. to provide a soft catheter tip which reduces vascular complications, and for the outer jacket to include a mixture of a first polyether block amide and a second polyether block amide as taught by Ju in order to allow the blend of polyether block amides to further create an outer jacket with a unique hardness appropriate for a soft, atraumatic tip.
Allowable Subject Matter
Claims 17, 19-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Samson US 6090099 discloses a catheter having an elongate body comprising a proximal portion, a distal tip portion, the distal tip portion comprising an inner liner, a marker band, a reinforcement member, an outer jacket surrounding the reinforcement member, and an elongate push member.  
Samson fails to disclose the inner liner ending proximal to a distal tip of the elongate body, the outer jacket being the only layer distal of the distal end of the inner liner.
DeMello et al. US 4863442 discloses a catheter having an elongate body comprising a proximal portion, a distal tip portion, the distal tip portion comprising an inner liner, a marker band, an outer jacket being the only layer distal of a distal end of the inner liner.
DeMello et al. fails to disclose a reinforcement member surrounding the inner liner.
Examiner notes there would be no motivation to modify Samson to provide a liner that ends prior to the distal end. Additionally, it would not have been obvious to one of ordinary skill in the art to modify DeMello et al. with a reinforcement member extending distal to a proximal end of the outer jacket, as it would interfere with the functionality of the soft catheter tip.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771